Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 12/17/2020 have been considered, but are moot in light of the new grounds of rejection set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 12-13, 15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), and Bash (U.S 6,644,058). 
In regards to Claim 1, Shelnutt discloses a method comprising: at least partially submerging a computer component (Fig.4, #200) in a thermally conductive, condensable dielectric fluid (Paragraph [0083]), wherein: the computer component is mounted in a chassis (Fig.2, #205 is a server mounted within chassis, see paragraph [0063]) comprising a backplane for receiving power from a rack (Fig.2 and 4, paragraph [0078], which discloses a backplane to allow the components within chassis #205 to receive data/power from rack #410 via #415); and the computer component is configured to dissipate heat in the dielectric fluid when the computer component operates (Fig.4); condensing, using a condenser (Fig.4, #460), a gas phase of the dielectric fluid to a liquid phase of the dielectric fluid (Paragraph [0095]); wherein the rack is within a tank (Fig.4, #410 is within tank #400) comprising a bottom, at least four sides, and a condenser-free removable cover assembly (Fig.4, #480, see paragraphs [0069 and 0190], which both disclose a condenser free removable cover assembly, see remarks/arguments above) wherein the condenser is located within the tank (Fig.4, #460 is within the tank, on the back upper side below the lid, paragraph [0073], which discloses the condenser #460 is located on the back wall located in the upper section of the tank #405, the condenser is a tube which extends from an external connection point to the inside and extending back out of the tank through an external connection point). 
Shelnutt does disclose a condenser that is located above the plurality of heat generating components to capture the gas phase of the dielectrical fluid (See figure 4). 
Shelnutt fails to explicitly disclose: A condenser is located on one or more of the four sides; and removing water contaminant from the dielectric fluid and removing an excess of dielectric fluid as a vapor by a condensing structure external to the tank coupled to a fluid storage tank.
However, Kolar discloses: A condenser is located on one or more of the four sides (Fig.5, #136 which are disposed on a right and left side vertical above the plurality of heat generating components #128) and removing water contaminant from the dielectric fluid (Paragraph [0007], which discloses having 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank containing a plurality of condensers and dielectric fluid (as taught by Shelnutt) to have the condensers disposed on opposite sides (left and right side) of the tank and furthermore, include a desiccant/filter within said tank (as taught by Kolar) to cause the vapor phase of the dielectric fluid back to liquid phase for additional cooling and furthermore, remove impurities from said dielectric fluid. 
Furthermore, Shelnutt in view of Kolar fail to disclose: Removing an excess of dielectric fluid as a vapor by a condensing structure external to the tank coupled to a fluid storage tank.
However, Shelnutt #2 discloses: Removing an excess of dielectric fluid as a vapor by a condensing structure external to the tank (Fig.26, #2660B in conjunction with #2630/2625 is a condensing structure external to the tank #2600 to remove excess dielectric fluid as a vapor which has circumvented the internal condensing unit, such that the office notes, that with the combination of Shelnutt in view of Kolar and Shelnutt #2, the tank containing dielectric fluid to cool a plurality of heat generating components submerged within said fluid (as taught by Shelnutt) would be modified to include an additional second external condensing unit (as taught by Shelnutt #2) to remove any excess vapor which was not captured via the internal condensing unit #2660A). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank containing dielectric fluid to cool a plurality of heat generating components submerged within said fluid (as taught by Shelnutt) would be modified to additional include a second external condensing unit (as taught by Shelnutt#2) to remove any excess vapor which was not captured via the internal condensing unit #2660A. By including an additional 
Furthermore, Shelnutt in view of Kolar and Shelnutt #2 fail to disclose: Condensing structure external to the tank coupled to a fluid storage tank.
However, Bash discloses: Condensing structure external to the tank coupled to a fluid storage tank (Claim 2, which discloses an external condenser and external reservoir (fluid storage tank) fixed externally to the enclosure, as such the office notes that with the combination of Shelnutt in view of Kolar, Shelnutt #2, and Bash, the tank having an external condensing unit (as taught by Shelnutt in view of Shelnutt #2) would be modified to further include an external fluid storage tank (as taught by Bash) to store the condense fluid retrieved from the external condenser). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank having an external condensing unit (as taught by Shelnutt in view of Shelnutt #2) to further include an external fluid storage tank (as taught by Bash) to store the condense fluid retrieved from the external condenser. By having an external fluid storage tank, would allow the user to store excess fluid from the external condensing unit and can be used to replace the dielectric fluid within the tank, if said fluid level is below a predetermined level. 
In regards to Claim 12, Shelnutt in view of Kolar, Shelnutt #2 and Bash discloses the method of claim 1, wherein the tank is mounted within a super structure which includes a plurality of tanks (Shelnutt, Fig.8, #800 which is the super structure which holds a plurality of tanks 860A-860H).
In regards to Claim 13, Shelnutt in view of Kolar, Shelnutt #2 and Bash discloses the method of claim 1, further comprising removing contaminants from the dielectric fluid (Kolar, paragraph [0007], which discloses removing impurities from the dielectric fluid).  
In regards to Claim 15, Shelnutt in view of Kolar, Shelnutt #2 and Bash discloses the method of claim 1, further comprising providing power, network connection and process fluid to the tank (Shelnutt 
In regards to Claim 18, Shelnutt in view of Kolar, Shelnutt #2 and Bash discloses the method of claim 1, wherein the chassis does not include a heat sink and a fan (Shelnutt Paragraph [0063], discloses the chassis doesn’t have any heatsinks or fans, and allow the cooling fluid to cool the surfaces of said components directly). 
In regards to Claim 19, Shelnutt in view of Kolar, Shelnutt #2 and Bash discloses the method of claim 1, wherein the chassis includes a blade server, a processor, a power supply or an interface card (Shelnutt Fig.2, #200 is a blade server). 
In regards to Claim 21, Shelnutt in view of Kolar, Shelnutt #2 and Bash discloses the method of claim 1, wherein the water contaminant is removed from the dielectric fluid using a desiccant (Kolar, paragraph [0007], which discloses using a desiccant (which removes water contaminants from other material)).
Claims 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), Bash (U.S 6,644,058) and further, in view of Shen (U.S 2018/0303008 A1).
In regards to Claim 3, Shelnutt in view of Kolar, Shelnutt #2 and Bash discloses the method of claim 1.
Shelnutt in view of Kolar, Shelnutt #2 and Bash fail to disclose: Further comprising removing the chassis from the rack using a robot, wherein the robot is located within the tank.
However, Shen discloses: Further comprising removing the chassis (Fig.1, #104) from the rack (Fig.1, #101) using a robot (Fig.1, #107), wherein the robot is located within the tank (Fig.1, as such the office notes that with the combination of Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen, the tank including a chassis (as taught by Shelnutt) would be modified to include a robot located within the tank (as taught by Shen) to help remove the chassis within said tank). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank including a chassis (as taught by Shelnutt) to include a 
In regards to Claim 4, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 3, further comprising delivering, using the robot, the chassis to an airlock (Shen, Fig.1, #102), wherein the airlock is configured to allow access to an interior of the tank without significantly disrupting a pressure within the tank (Shen Fig.1, and paragraphs [0050-0055]). 
In regards to Claim 5, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 4, further comprising: opening an inner door of the airlock (Shen Fig.1); placing the chassis in the airlock; closing the inner door of the airlock; equalizing a pressure of the airlock with an atmospheric pressure; and opening the outer door of the airlock (Shen Fig.1, #102 which has two doors, and paragraphs [0050-0055], which disclose the inner and outer door of airlock #102 can be opened and closed to maintain pressure). 
In regards to Claim 8, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 3, wherein the robot is a gantry robot configured to remove, replace, or install the chassis (Shen, Fig.1, paragraph [0049-0051], which the office interprets is a gantry robot, as the robot is mounted overhead and can be manipulated to pick and place components within said tank).
In regards to Claim 9, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 8, wherein the gantry robot is configured to move on a horizontal plane and drop down vertically (Shen Fig.1, #107 moves on a horizontal plane and drops down to grab a component to be replaced or removed). 
In regards to Claim 10, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 9, wherein the robot is configured to remove, replace, or install a component of a power distribution system (Shen paragraphs [0050-0052] the office notes the robot can remove and install components within the tank to its respective power socket (power distribution system), such that it can remove, replace, or install a component of the power distribution system). 
Claim 11, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 10, wherein the robot includes a gripping tool for grabbing the chassis (Shen, Fig.1, #107 has a gripper tool to grab components from within said tank, see paragraph [0049]). 
Claims 8-11 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), Bash (U.S 6,644,058), Shen (U.S 2018/0303008 A1), and further, in view of Vincent (U.S 2008/0014639 A1). 
In regards to Claim 8, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 3, wherein the robot is a robot configured to remove, replace, or install the chassis (Shen, Fig.1, paragraph [0050-0051]).
Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen fail to explicitly disclose: Robot is a gantry robot.
However, Vincent discloses: Robot is a gantry robot (Fig.1, #8, as such the office notes that with the combination of Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, and Vincent, the robot within a tank (as taught by Shelnutt in view of Shen) would be modified such that the robot is a gantry type robot (as taught by Vincent) to help remove/replace components within said tank. 
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by one robot for another robot would be within the purview of one of ordinary skill in the art at the time of the invention was filed as both Shen and Vincent disclose using a robot within an enclosure to replace/remove components, as such modification would yield predictable results i.e., allow a user to manipulate said robot to replace/remove components within an enclosure (See KSR, citing, Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 9, Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, and Vincent disclose the method of claim 8, wherein the gantry robot is configured to move on a horizontal plane and drop 
In regards to Claim 10, Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, and Vincent disclose the method of claim 9, wherein the robot is configured to remove, replace, or install a component of a power distribution system (Vincent, Fig.1, #8 paragraphs [0047-0048] and Shen paragraphs [0050-0052], the office notes the robot can remove and install components within the tank to its respective power socket (power distribution system), such that it can remove, replace, or install a component of the power distribution system). 
In regards to Claim 11, Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, and Vincent disclose the method of claim 10, wherein the robot includes a gripping tool for grabbing the chassis (Shen, Fig.1, #107 has a gripper tool to grab components from within said tank, see paragraph [0049] and Vincent Fig.1, which includes a gripping tool to hold components to be moved). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), Bash (U.S 6,644,058), Shen (U.S 2018/0303008 A1), and further, in view of Czerkas (U.S 2009/0153875 A1). 
In regards to Claim 6, Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen disclose the method of claim 3.
Shelnutt in view of Kolar, Shelnutt #2, Bash, and Shen fail to disclose: Further comprising storing, using the robot, the chassis in a magazine.
However, Czerkas discloses: Further comprising storing, using the robot, the chassis in a magazine (Fig.2, #32, as such the office notes that with the combination of Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, and Czerkas, the tank hold the chassis and rack (as taught by Shelnutt) would be modified to include a magazine (as taught by Czerkas) to hold additional servers within said tank).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank hold the chassis and rack (as taught by Shelnutt) to include a magazine (as taught by Czerkas) to hold additional servers within said tank. By including a magazine within the tank to hold extra servers, would allow users to easily replace/remove damaged . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), Bash (U.S 6,644,058), Shen (U.S 2018/0303008 A1), Czerkas (U.S 2009/0153875 A1), and further, in view of Manes (U.S 2013/0320827 A1). 
In regards to Claim 7, Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, and Czerkas disclose the method of claim 6.
Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, and Czerkas fail to disclose: Wherein the magazine is located on a platform including a supporting member, a rotating member and a rail. 
However, Manes discloses: Wherein the magazine is located on a platform including a supporting member, a rotating member and a rail (Fig.4, which discloses a supporting member (bottom panel), a rotating member #520, and rail (Fig.4, which allows the magazine to slide in), as such the office notes that with the combination of Shelnutt in view of Kolar, Shelnutt #2, Bash, Shen, Czerkas, and Manes, the magazine within the pressurized tank (as taught by Czerkas) would be modified to include a supporting member, a rotating member and a rail (as taught by Manes) to help load and secure said magazine within the tank). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the magazine within the pressurized tank (as taught by Czerkas) to include a supporting member, a rotating member and a rail (as taught by Manes) to help load and secure said magazine within the tank. By including a rail and a rotating member, would allow the magazine to easily be translated into and out of said tank and furthermore, provide a securing means for said magazine. 




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), Bash (U.S 6,644,058),  and further, in view of Weber (U.S 2011/0157828 A1). 
Claim 14, Shelnutt in view of Kolar, Shelnutt #2, and Bash discloses the method of claim 1.
Shelnutt does disclose that valve #495 is used for maintenance i.e., clean/remove debris from the tank (Paragraph [0069]). 	Kolar does disclose removing contaminants/impurities from the dielectric fluid (Paragraph [0007]).
Shelnutt in view of Kolar, Shelnutt #2, and Bash fail to explicitly disclose: Further comprising removing gaseous contaminants.
However, Weber discloses: Further comprising removing gaseous contaminants (Paragraph [0025, which discloses removing gaseous contaminants from the fluid, as such the office notes that with the combination of Shelnutt in view of Kolar, Shelnutt #2, Bash, and Weber, the tank containing the coolant having a filter/desiccant (as taught by Shelnutt in view of Kolar) would be modified to include a filtration bed (as taught by Weber) to remove gaseous contaminants from the coolant). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank containing the coolant having a filter/desiccant (as taught by Shelnutt in view of Kolar) to include a filtration bed (as taught by Weber) to remove gaseous contaminants from the coolant. By including a filtration bed within the tank, would remove contaminants to ensure the resistivity is sufficiently high enough during operations that it does not cause electrical shorts in the computing devices (Paragraph [0025]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), and Bash (U.S 6,644,058).
In regards to Claim 17, Shelnutt in view of Kolar, Shelnutt #2, and Bash discloses the method of claim 1.
Shelnutt in view of Kolar, Shelnutt #2, and Bash fails to explicitly disclose: Wherein the tank comprises an interior volume of between about 100 cubic feet and about 300 cubic feet.
However, MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, wherein no criticality has been established within the specification (see paragraph [0040], which suggests size is In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), Bash (U.S 6,644,058), and further, in view of Viscovic (U.S 2015/0309184 A1).
In regards to Claim 20, Shelnutt in view of Kolar, Shelnutt #2, and Bash discloses the method of claim 19.
Shelnutt does disclose using an interface card #160 to enable networking, but fails to disclose which cable is being used to interface a connection (Paragraph [0062]).
Shelnutt in view of Kolar, Shelnutt #2, and Bash fail to disclose: Wherein the backplane is electrically connected to an interface card, which is a Cat6A or a Cat7 compatible RJ45 interface for connection to a 1G or a 10G Ethernet interface.
However, Viscovic discloses: Wherein the backplane is electrically connected to an interface card, which is a Cat6A or a Cat7 compatible RJ45 interface for connection to a 1G or a 10G Ethernet interface (Paragraph [0025], which discloses an interface card utilizing cat7 cable for 1g or 10g Ethernet interface, as such the office notes that with the combination of Shelnutt in view of Kolar, Shelnutt #2, Bash, and Viscovic, the backplane connected to an interface card (as taught by Shelnutt) would be modified such that the interface card is compatible with Cat7 running at 1g or 10g speed (as taught by Viscovic) to allow networking connections to be made). 
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, modifying the interface card with a card compatible with Cat7 running speeds of 1g or 10g would be within the purview of one of ordinary skill in the art at the time of the application was Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 1, 12-13, 15, 18-19, and 21 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2014/0218858 A1) in view of Kolar (U.S 2019/0357378 A1), Shedd (U.S 2006/0196627 A1), Shelnutt embodiment #2 hereafter as Shelnutt #2 (U.S 2014/0218858 A1), and Bash (U.S 6,644,058)
In regards to Claim 1, Shelnutt discloses a method comprising: at least partially submerging a computer component (Fig.4, #200) in a thermally conductive, condensable dielectric fluid (Paragraph [0083]), wherein: the computer component is mounted in a chassis (Fig.2, #205 is a server mounted within chassis, see paragraph [0063]) comprising a backplane for receiving power from a rack (Fig.2 and 4, paragraph [0078], which discloses a backplane to allow the components within chassis #205 to receive data/power from rack #410 via #415); and the computer component is configured to dissipate heat in the dielectric fluid when the computer component operates (Fig.4); condensing, using a condenser (Fig.4, #460), a gas phase of the dielectric fluid to a liquid phase of the dielectric fluid (Paragraph [0095]); wherein the rack is within a tank (Fig.4, #410 is within tank #400) comprising a bottom, at least four sides, and a removable lid (Fig.4, #140 which has a bottom and at least 4 sides) wherein the condenser is located within the tank (Fig.4, #460 is within the tank, on the back upper side below the lid, paragraph [0073], which discloses the condenser #460 is located on the back wall located in the upper section of the tank #405, the condenser is a tube which extends from an external connection point to the inside and extending back out of the tank through an external connection point). 
Shelnutt does disclose a condenser that is located above the plurality of heat generating components to capture the gas phase of the dielectrical fluid (See figure 4). 
Shelnutt fails to explicitly disclose: A condenser is located on one or more of the four sides; and removing contaminant from the dielectric fluid and removing an excess of dielectric fluid as a vapor by a condensing structure external to the tank coupled to a fluid storage tank.


Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank containing a plurality of condensers and dielectric fluid (as taught by Shelnutt) to have the condensers disposed on opposite sides (left and right side) of the tank and furthermore, include a desiccant/filter within said tank (as taught by Kolar) to cause the vapor phase of the dielectric fluid back to liquid phase for additional cooling and furthermore, remove impurities from said dielectric fluid. 
Furthermore, Shelnutt in view of Kolar fail to explicitly disclose: Removing water contaminants.
However, Shedd discloses: Removing water contaminants from dielectric coolant (Paragraph [0031], which discloses using a filter/absorber to remove water vapor from the coolant, as such the office notes that with the combination of Shelnutt in view of Kolar and Shedd, the tank having dielectrical fluid using to cool heat generating components (as taught by Shelnutt) would be modified to include a filter (as taught by Shedd) to remove water contaminants from the dielectrical fluid).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank having dielectrical fluid using to cool heat generating components (as taught by Shelnutt) would be modified to include a filter (as taught by Shedd) to remove water contaminants from the dielectrical fluid. By removing water contaminants from the coolant would improve the dielectrical fluid efficiency of absorbing heat generated by the plurality of components, as no impurities would affect said fluids ability to cool (Paragraph [0031]).

However, Shelnutt #2 discloses: Removing an excess of dielectric fluid as a vapor by a condensing structure external to the tank (Fig.26, #2660B in conjunction with #2630/2625 is a condensing structure external to the tank #2600 to remove excess dielectric fluid as a vapor which has circumvented the internal condensing unit, such that the office notes that with the combination of Shelnutt in view of Kolar, Shedd, and Shelnutt #2, the tank containing dielectric fluid to cool a plurality of heat generating components submerged within said fluid (as taught by Shelnutt) would be modified to include an additional second external condensing unit (as taught by Shelnutt#2) to remove any excess vapor which was not captured via the internal condensing unit #2660A). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank containing dielectric fluid to cool a plurality of heat generating components submerged within said fluid (as taught by Shelnutt) would be modified to additional include a second external condensing unit (as taught by Shelnutt#2) to remove any excess vapor which was not captured via the internal condensing unit #2660A. By including an additional condensing unit external to the tank, would help regulate internal pressure in response to a high pressure signal, by utilizing the external condensing unit to remove heat/vapor as fast as possible (Shelnutt #2, paragraph [0247]). 
Furthermore, Shelnutt in view of Kolar, Shedd and Shelnutt #2 fail to disclose: Condensing structure external to the tank coupled to a fluid storage tank.
However, Bash discloses: Condensing structure external to the tank coupled to a fluid storage tank (Claim 2, which discloses an external condenser and external reservoir (fluid storage tank) fixed externally to the enclosure, as such the office notes that with the combination of Shelnutt in view of Kolar, Shedd, Shelnutt #2, and Bash, the tank having an external condensing unit (as taught by Shelnutt in view of Shelnutt #2) would be modified to further include an external fluid storage tank (as taught by Bash) to store the condense fluid retrieved from the external condenser). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank having an external condensing unit (as taught by Shelnutt 

Claims 3-15 and 17-21 would be rejected the same above with the addition of reference Shedd.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hodes (U.S 2009/0086434 A1) – Discloses a cooling rack having a plurality of heat generating components, wherein the components are being cooled using an external cooling device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835